Citation Nr: 0217762	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
York, New York


THE ISSUE

Entitlement to an increased rating evaluation for status 
postoperative left shoulder for dislocations with 
degenerative joint disease of the glenohumeral joint, 
recurrent (minor), currently evaluated as 20 percent 
disabling.

(The issue of entitlement to service connection for 
abdominal pain and chronic constipation as secondary to 
service-connected appendectomy with drained pelvic abscess 
will be addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to 
October 1970.

This appeal arose from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  The RO, in pertinent part, 
continued a 20 percent evaluation for the veteran's 
service-connected left shoulder disability, and denied the 
claim of entitlement to service connection for abdominal 
pain and chronic constipation as secondary to service-
connected appendectomy with drained pelvic abscess.  The 
veteran filed a timely notice of disagreement and 
perfected a substantive appeal.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in August 2002, a 
transcript of which has been associated with the claims 
file.

The case is now before the Board for appellate review. 

The Board is undertaking additional development on the 
claim of entitlement to service connection for abdominal 
pain and chronic constipation as secondary to service-
connected appendectomy, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing the issue.

FINDING OF FACT

The veteran's left shoulder disability is manifested by 
recurrent dislocation with frequent episodes and guarding 
of all movement, with some limitation of function due to 
pain.

CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
status postoperative left shoulder for dislocation with 
degenerative joint disease of the glenohumeral joint, 
recurrent have been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5201, 5202 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that in 
April 1970 while working aboard ship the veteran fell 
thereby striking his left shoulder.  Radiographic studies 
revealed anterior subcoracoid dislocation of the left 
shoulder.  The shoulder was reduced using Kocher maneuver 
and immobilized until late May 1970.  

A VA hospital summary shows that a subscapularis tendon 
transplant of the left shoulder was done in July 1971, for 
tear of capsule of the left shoulder joint due to repeated 
dislocations.

In September 1971 the RO granted entitlement to service 
connection for status postoperative left shoulder for 
dislocations, recurrent, with assignment of a 20 percent 
evaluation and a temporary total convalescence evaluation 
pursuant to the provisions of 38 C.F.R. § 4.30 (2001), 
with reinstatement of the 20 percent evaluation.

A letter from the veteran's employer, dated in July 1972, 
shows that despite the willingness and cooperative effort 
by the veteran, he was physically unable to perform as a 
result of his inability to perform certain functions with 
his left upper extremity.  It was noted that he was unable 
to lift objects of weight normally encountered in his 
assignment, and that there was no alternative job 
available.

The veteran filed a claim of entitlement to an increased 
evaluation for his disability of the left shoulder in 
April 2000, received by VA in May 2000.

A VA examination report dated in June 2000 reveals that 
the veteran reported anterior shoulder pain, especially on 
changes of weather and damp weather.  He denied any days 
lost from work secondary to his left shoulder pain.  He 
reported stiffness and resistance on overhead reaching 
with feelings of instability.  On range of motion, he 
reported stiffness and guarding.

Physical examination revealed considerable guarding, as 
the veteran constantly stated that he was fearful of the 
shoulder dislocating.  There was minimal wasting of the 
deltoid of the left shoulder as compared to the right.  
Forward flexion of the left shoulder was approximately 100 
degrees with complaints of stiffness from approximately 
90-100 degrees.  Passively, with considerable guarding, he 
was able to forward flex to approximately 110 to 115 
degrees.  Abduction, actively, was  approximately 90-100 
degrees with complaints of stiffness.  Passively, 
abduction was approximately 110-125 degrees with guarding.  
Apprehension sign was equivocal.  Impingement sign was 
difficult to fully assess, secondary to the veteran's 
anxiety and his feeling that he was going to dislocate the 
shoulder.  Minimal crepitus was appreciated on range of 
motion of the glenohumeral joint.

Neurovascular evaluation was grossly intact.  Cervical 
screen was negative.  Deep tendon reflexes in the upper 
extremity were 2 plus, bilaterally.  Motor strength was 
essentially 5 out of 5, bilaterally, in the upper 
extremities.  Sensation was grossly intact, bilaterally, 
in the upper extremities including fingertips.  

Hand grasp was diminished, bilaterally, left more so than 
the right.  X-rays of the left shoulder demonstrated early 
glenohumeral degenerative joint disease.

The diagnosis was (1) Early degenerative joint disease, 
glenohumeral of the left shoulder; and (2) residuals of 
reconstruction of the left shoulder, secondary to history 
of recurrent dislocation of the left shoulder.

VA outpatient treatment records dated from March 2000 to 
August 2000 were  negative for complaints of or treatment 
of the left shoulder.

A report of a private MRI scan of the left shoulder dated 
in December 2000, reveals that a study was conducted on a 
super-conducting open magnet utilizing the following 
sequences: (1) Oblique coronal Tl; (2) Oblique coronal 
dual-echo; (3) Oblique coronal inversion recovery; (4) 
Axial gradient echo; (5) Oblique sagittal dual echo.

The scan revealed a diffuse shallow Hill-Sachs deformity.  
The superior labrum was degenerated.  There was blunting 
of the posterior labrum and degenerative signal within the 
anterior labrum.  Supraspinatus tendinosis was present.  
Extracapsular fluid was demonstrated, with increased 
signal at the bursal surface of the supraspinatus tendon, 
compatible with bursitis and/or occult partial bursal 
surface rotator cuff tear.  There was atrophy of the 
supraspinatus muscle.

The acromioclavicular joint was severely increased in 
signal on inversion recovery images compatible with severe 
arthritis.  Mild hypertrophy of the joint was present, 
however, there was no deformity of the supraspinatus 
musculotendinous junction by the joint.  The acromion was 
type II in configuration with horizontal orientation.  
There was broad contact of the supraspinatus 
musculotendinous junction by the acromion with flattening 
of the bursal surface.  There was slight narrowing of the 
coraco-humeral interval to 10 mm (lower limit 11 mm) with 
subscapularis tendinosis suggesting rotational 
impingement.  Biceps tendinosis was present.

The impression was (1) Bursitis and/or occult partial 
bursal surface rotator cuff tear; (2) Supraspinatus 
tendinosis with atrophy; (3) Severe acromioclavicular 
joint arthritis; (4) Subscapularis tendinosis with slight 
narrowing of the coracohumeral interval suggesting 
rotational impingement; (5) Biceps tendinosis; (6) 
Superior labral and anterior labral degeneration; (7) 
Blunting of the posterior labrum; and (8) Shallow diffuse 
Hill-Sachs deformity.

The veteran provided oral testimony before the undersigned 
Member of the Board sitting at the RO in August 2002.  He 
asserted that he experienced shoulder pain which he rated 
as a seven on a scale of one to ten, with ten being the 
greatest.  He indicated that he had to constantly be on 
guard all the time so as to avoid dislocation, which 
occurred with frequency.  He stated that when his shoulder 
would pop out, he would often pop it back in by himself.  
He added that he had been injected with pain killing 
medication on seven occasions, but that it would no longer 
work well, and that his physicians told him that he may 
not be able to have any more injections.  Additional 
surgery was also said to be required.

The veteran also asserted that his daily activities were 
significantly altered as a result of his shoulder 
disability.  He indicated that he could not obtain 
employment as a handyman due to limitations associated 
with the left shoulder.


Criteria

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2001).

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2001).



In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).


In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14. 
(2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  The CAVC has 
acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same 
injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected left shoulder disability 
is currently evaluated as 20 percent disabling pursuant to 
Diagnostic Code 5202, which provides the rating criteria 
for other impairment of the humerus.

Pursuant to Diagnostic Code 5202, a 20 percent rating is 
warranted for malunion of the humerus of the minor arm 
with moderate deformity, or if there are infrequent 
episodes of dislocation of the minor shoulder and guarding 
of arm movement at the shoulder level.  Where there is a 
fibrous union of the humerus in the minor extremity, a 40 
percent evaluation is contemplated.  Nonunion of the 
humerus (false flail joint) of the minor extremity 
warrants assignment of a 50 percent evaluation, and a loss 
of the head of the humerus (flail shoulder) of the minor 
extremity warrants assignment of a 70 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

Consideration may also be given to additional diagnostic 
code provisions which may be applicable as the evidence of 
record may demonstrate.  Pursuant to Diagnostic Code 5201, 
a 20 percent evaluation is warranted where the motion of 
the minor arm is limited to the shoulder level.  

A 20 percent evaluation is warranted where the motion of 
the minor arm is limited to the area midway between the 
side and shoulder level.  A 30 percent evaluation is 
warranted where the motion of the minor arm is limited to 
25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2001).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just." 38 
C.F.R. § 4.6 (2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2001).

The evaluation of a service-connected disability involving 
a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  38 C.F.R. § 4.40.  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing.  
38 C.F.R. § 4.45 (2001).  




With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the 
intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-
bearing and, if possible, with range of the opposite 
undamaged joint.  38 C.F.R. § 4.59 (2001).

Degenerative arthritis established by x-ray findings is 
rated according to limitation of motion for the joint or 
joints involved.  Where limitation of motion is 
noncompensable, a rating of 10 percent is assigned for 
each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion a 10 percent rating is assigned where there is 
x-ray evidence of involvement of two or more major joints, 
or two or more minor joint groups, and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more 
minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated 
under the same rating criteria as degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis 
established by x-ray findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.


Ratings shall be based as far as possible, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002);  38 C.F.R. §§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there 
is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).



Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions 
of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West Supp. 2002).  Therefore, for 
purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Northport, New York.  The veteran also reported 
treatment by EAC, MD; KH, MD; and MT, MD.

Not only is correspondence from the above private 
providers on file, the treatment records have been 
obtained from these respective providers and have been 
associated with the veteran's claims folder.  The RO has 
obtained and associated with the claims file the medical 
treatment and examination reports identified by the 
veteran.

The Board is of the opinion that there is sufficient 
medical evidence on file to permit a determination of the 
issue on appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002).

As noted earlier, the veteran was specifically notified of 
the enactment of the VCAA by letter dated in June 2001, 
which advised the veteran of the evidence required to 
establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claim.  
Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities as well as those of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has considered the enactment of the VCAA 
in adjudicating the veteran's claim as set forth in the 
Statement of the Case dated in March 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).


The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claim is required to comply with the duty 
to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of 
the evidence needed to substantiate his claim through 
issuance of a rating decision, a Statement of the Case, 
and associated correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which he 
believes is supportive of his claim, and the RO, as noted 
above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional 
evidence mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issue on appeal, and has done so.

As evidenced by the RO's development and adjudication of 
the issue currently on appeal, the veteran has been 
afforded the benefit of contemporaneous examination to 
directly address the current nature and extent of severity 
of his left shoulder disability at issue.  VA has notified 
the veteran of the information and evidence necessary to 
substantiate his claim.  

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Increased Evaluation

As indicated hereinabove, the veteran's left shoulder 
disability is currently assigned a 20 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5202 
based on other impairment of the humerus.  

In considering the application of the Schedular criteria 
set forth in Diagnostic Code 5202, to the symptoms 
associated with the left shoulder disability, the Board 
finds that the currently assigned 20 percent most closely 
reflects the degree of disability.  The evidence of record 
has shown that the veteran experiences recurrent 
dislocation of the minor shoulder with frequent episodes 
of guarding of all arm movements.  Accordingly, a 20 
percent evaluation is appropriate.

The evidence of record has not shown that there is a 
fibrous union of the humerus in the minor shoulder, 
nonunion of the humerus (false flail joint) of the minor 
shoulder or a loss of the head of the humerus (flail 
shoulder) of the minor shoulder so as to warrant the 
assignment of a greater evaluation under this diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).

The Board has given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case." See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The Board has examined all other diagnostic codes 
pertinent to the left shoulder.  However, there is no 
evidence that the veteran has ever been diagnosed with 
ankylosis of the shoulder.  Thus, 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 is not for application.  

Additionally, a rating evaluation pursuant to Diagnostic 
Code 5203, which provides for the impairment in the 
clavicle or scapula, would not provide the veteran with a 
greater degree of benefit, as the maximum rating 
evaluation under this code provision is 20 percent.  Thus, 
the Board finds that rating the veteran's disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203 would 
not be appropriate.

The medical evidence of record does not establish any 
neurological deficiency of the upper extremities.  Thus 
rating the veteran's disability under a neurological 
diagnostic code, see 38 C.F.R. § 4.124a, would not be 
appropriate.

The Board has identified no other diagnostic code which 
may be more appropriate that those applied by the RO, and 
the veteran has suggested none.  Degenerative joint 
disease is part of the service-connected disability of the 
left shoulder.  However, application of the diagnostic 
codes for the purpose of rating degenerative joint disease 
would provide no higher than a 20 percent evaluation, and 
there is no basis for a separate evaluation for such based 
on pain and limitation of motion 
Since this would violate the rule against pyramiding.

The Board has also considered the possible application of 
Diagnostic Code 5201, which provides for the limitation of 
motion of the arm.  The findings of the June 2000 VA 
examiner, demonstrated that on range of motion, the 
veteran reported stiffness and considerable guarding.  
Forward flexion was about 100 degrees, with stiffness from 
approximately 90-100 degrees.  Passive forward flexion, 
with considerable guarding, was from 110 to 115 degrees.  
Abduction, actively, was  from 90-100 degrees, with 
stiffness.  Passively, abduction was 110-125 degrees, with 
guarding.  As such, the Board finds that this clinically 
identified degree of limitation of motion closely 
approximates the criteria for a 20 percent disability 
rating under Diagnostic Code 5201, which calls for a 20 
percent rating for motion in the arm that is limited to 
shoulder level in the minor extremity.  See 38 C.F.R. § 
4.7; see also 38 C.F.R. § 4.71, Plate I, which 
demonstrates that 90 degrees of abduction is at the 
shoulder level.

The Board, however, finds that the veteran's left shoulder 
disability does not warrant a greater evaluation under 
Diagnostic Code 5201 as there is no evidence of record 
that range of motion of the left shoulder is limited to 
midway between the side and shoulder level, nor is it 
limited to 25 degrees from the side.

The CAFC has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

In light of the veteran's complaints of pain, the Board 
has considered whether the provisions of 38 C.F.R. §§ 4.40 
and 4.45, which have been discussed in detail above, may 
provide a basis for an increased evaluation.  The 
veteran's June 2000 VA examination report specifically 
indicates that the range of motion of the veteran's left 
upper extremity is limited by pain and guarding.  
Similarly, in his testimony before the Board, the veteran 
reported that the pain in his left shoulder, which he 
described as a seven on a scale of one to ten, was having 
a major functional impact.  He reported impairment in 
activities, limited by pain and lack of endurance.  

The Board concludes that there is some evidence of 
functional loss due to left shoulder pain.  Although it 
appears that the there is no competent evidence of record 
demonstrating that the veteran experiences additional 
functional loss due to  weakness, fatigue or 
incoordination, the Board believes that the evidence as to 
this question is in equipoise, and that additional 
disability may be assigned under the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 207.  
In the Board's judgment, a 30 percent disability rating is 
sufficient to compensate the veteran for such functional 
loss under Diagnostic Code 5201.  See VAOPGCPREC 9-98 
(August 14, 1998) (the "claimant's painful motion may add 
to the actual limitation of motion so as to warrant a 
[higher] rating").  

In summary, a disability evaluation of 30 percent for the 
service-connected left shoulder disability is warranted, 
for the reasons and bases described above.  The benefit 
sought on appeal is accordingly granted to that extent.

Having determined that the record supports a grant of 
entitlement to an increased evaluation of 30 percent, the 
Board finds no basis for assignment of a rating in excess 
of 30 percent with application of the criteria for 
ankylosis, impairment of the humerus, etc.



Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those officials who possess the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the rating decision of the RO dated in September 2000, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's service connected left 
shoulder disability.  Since this matter has been 
considered by the RO, the Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
See also VAOPGCPREC 6-96.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993); 38 C.F.R. § 3.321(b)(1) (2001).  The veteran 
has not identified any factors which may be considered to 
be exceptional or unusual, and the Board has been 
similarly unsuccessful.  

A review of the claims file does not show that the 
veteran's left shoulder disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  The veteran has not demonstrated that 
the symptoms associated with his left shoulder disability 
have markedly interfered with his employment.

While the Board acknowledges the veteran has exhibited 
pain, guarding and  limitation of motion, such impairment 
is already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
The Board has been unable to identify any factor 
consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.  

In short, the veteran's service-connected left shoulder 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral of his case for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2001).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

Entitlement to an increased evaluation of 30 percent for 
status postoperative left shoulder for dislocation with 
degenerative joint disease of the glenohumeral joint, 
recurrent, is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

